Citation Nr: 1541073	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-27 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to accrued benefits, to include the threshold matter of whether the appellant is a qualified claimant.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active military service from September 1954 to November 1962.  He died in April 1997.  The Veteran's wife died in August 2010.  The Appellant is the Veteran's sister and former custodian of his widow.  

This claim comes to the Board of Veterans' Appeals (Board) from a September 2011 determination of the Philadelphia, Pennsylvania Department of Veterans Affairs Regional Office and Insurance Center (VAROIC).  In July 2015, the appellant testified before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The RO characterized the issue as whether the former custodian of the Veteran's widow was entitled to accrued benefits.  The initial threshold matter here, and in any claim for VA benefits, is whether the appellant is a proper claimant for the benefit sought.  The claim has therefore been recharacterized to specifically include the threshold matter of whether she is a qualified claimant. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Prior to adjudicating this claim on the merits, the Board has determined there is a threshold question that needs to be determined.  
As the Veteran's widow died prior to the resumption of her suspended pension benefits, the RO must determine whether the appellant (the Veteran's sister and former custodian of his widow) is a qualified claimant.  For instance, if the appellant bore the last expenses of sickness and burial, she may be able to receive accrued benefits to reimburse this amount only.  

In this regard, it is noted that precedent opinions of VA's General Counsel interpreting the decision of the United States Court of Appeals for Veterans Claims (Court) in Conary v. Derwinski, 3 Vet. App. 109 (1992) (per curiam) have held, in essence, that while information in an Eligibility Verification Report submitted after a veteran's death may not be considered "evidence in the file at the time of death" for accrued benefits purposes, if the veteran had in the past supplied evidence of unreimbursed medical expenses which, due to the ongoing nature of his health condition, could be expected to recur in succeeding years (in amounts capable of estimation with a reasonable degree of accuracy), such information could be the basis for a determination that evidence in the file permitted prospective estimation of medical expenses.  See VAOPGCPREC-12-94 (May 2, 1994).  Thus, VA has discretion to rely on an estimate that usual medical expenses will be incurred, where such an estimate can be based on a clear and reasonable expectation. 

In the present case, it is clear that previous Medical Expense Reports were filed, and are currently of record.  Similarly clear is that additional Income Verification Reports and Medical Expense Reports were filed in conjunction with the appellant's current claim.  However, the RO has yet to adjudicate that claim in light of the aforementioned opinion of VA's General Counsel regarding information submitted subsequent to the death of the Veteran's widow.  Under the circumstances, further development is necessary prior to a final adjudication of the appellant's claim.


Accordingly, the case is REMANDED for the following action:

1.  Conduct any development deemed necessary and then adjudicate the issue of whether the appellant is a proper claimant.  For example, request any relevant information from the Appellant regarding any expense she may have borne related to the last sickness and burial of the Veteran's widow.

2. Thereafter, readjudicate the claims with application of all appropriate laws and regulations, to specifically include VAOPGCPREC-12-94 and Conary v. Derwinski, 3 Vet. App. 109 (1992), and consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Appellant, she must be furnished a supplemental statement of the case and afforded a reasonable period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

